DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 11-20 are allowed.
Regarding claims 11 and 17, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a substrate including a recess; an interface insulation pattern conformal to a surface of the recess; a gate insulation pattern on the interface insulation pattern” and “first dopants are within and at least one surface of the gate insulation pattern and at an upper surface of the interface insulation pattern contacting the gate insulation pattern, and the first dopants include at least fluorine”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-HSI DAVID SUN whose telephone number is (571)270-5773.  The examiner can normally be reached on Mon-Fri 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YU-HSI D SUN/            Primary Examiner, Art Unit 2895